
	

113 HR 93 IH: Fire Sale Loophole Closing Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 93
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Mr. Cicilline
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  restrict the ability of a person whose Federal license to import, manufacture,
		  or deal in firearms has been revoked, whose application to renew such a license
		  has been denied, or who has received a license revocation or renewal denial
		  notice, to transfer business inventory firearms, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fire Sale Loophole Closing
			 Act.
		2.Restrictions on
			 the ability of a person whose Federal license to import, manufacture, or deal
			 in firearms has been revoked, whose application to renew such a license has
			 been denied, or who has received a license revocation or renewal denial notice,
			 to transfer business inventory firearms
			(a)RestrictionsSection 922 of title 18, United States
			 Code, is amended by adding at the end the following:
				
					(aa)(1)(A)It shall be unlawful for
				a person who has been notified by the Attorney General that the Attorney
				General has made a determination to revoke a license issued to the person under
				this chapter to import, manufacture, or deal in firearms, or to deny an
				application of the person to renew such a license, to—
								(i)transfer a business inventory
				firearm of the person—
									(I)into
				a personal collection of the person; or
									(II)to an employee of the person, or to an
				individual described in section 923(d)(1)(B) with respect to the person;
				or
									(ii)receive a firearm that was a business
				inventory firearm of the person as of the date the person received the
				notice.
								(B)Subparagraph (A) shall not apply with
				respect to a license revocation or denial determination that is
				rescinded.
							(2)(A)It shall be unlawful for
				a person, on or after the effective date of the revocation of a license issued
				to the person under this chapter to import, manufacture, or deal in firearms,
				or (in the case that the application of the person to renew such a license is
				denied) on or after the date the license expires, to—
								(i)engage in conduct prohibited by
				paragraph (1); or
								(ii)transfer to any other person (except
				a person licensed under this chapter or a Federal, State, or local law
				enforcement agency) a firearm that was a business inventory firearm of the
				person as of the effective date or expiration date, as the case may be.
								(B)Subparagraph (A) shall not apply with
				respect to a license revocation or denial determination that is
				reversed.
							.
			(b)Business
			 inventory definedSection 921(a) of such title is amended by
			 adding at the end the following:
				
					(36)Business inventory
				firearmThe term
				business inventory firearm means, with respect to a person, a
				firearm required by law to be recorded in the acquisition and disposition logs
				of any firearms business of the
				person.
					.
			(c)Conforming
			 amendmentSection 923(c) of such title is amended in the 2nd
			 sentence by inserting section 922(aa) and to after
			 subject only to.
			(d)PenaltiesSection
			 924(a) of such title is amended by adding at the end the following:
				
					(8)Whoever knowingly violates section 922(aa)
				shall be fined under this title, imprisoned not more than 1 year (or, if the
				violation was willful, 5 years), or
				both.
					.
			(e)Requirement that
			 license revocation or application denial notice include text of law prohibiting
			 dealing in firearms without a Federal firearms license and restricting transfer
			 of firearms after receipt of official license revocation or renewal application
			 denial noticeSection 923(f)(1) of such title is amended in the
			 last sentence by inserting , and shall set forth the provisions of
			 Federal law and regulation which prohibit a person not licensed under this
			 chapter from engaging in the business of dealing in firearms or are relevant in
			 determining whether a person is doing so, and the provisions of section
			 922(aa) before the period.
			
